Citation Nr: 1428267	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  09-12 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for left knee with anterior cruciate ligament (ACL) deficiency with Pellegrini-Stieda calcification.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2010 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In April 2010, the Board remanded the current issue and a claim for service connection for a right knee disability for further evidentiary development.  The RO subsequently granted the Veteran's claim for service connection for a right knee disability in an April 2011 rating decision.  The Veteran has not disagreed with the assigned disability rating or the effective date.  Therefore, the issue of service connection for a right knee disability has been resolved and is not in appellate status at this time.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claim, and has been reviewed.

In its April 2010 decision the Board referred the issue of entitlement to a total disability rating based on individual unemployability (TDIU) to the AOJ, due to the Veteran's claim that his back and knee conditions rendered him unable to work.   It is unclear whether the TDIU claim has been addressed by the AOJ to date.  Therefore, the Board again refers it to the AOJ for appropriate action, if none has been taken.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  For the period prior to October 2, 2007, the Veteran's left knee disability manifested with, at most, slight lateral instability and arthritis with no limitation of motion.

2.  For the period from October 2, 2007, the Veteran's left knee disability was manifested by, at most, slight lateral instability and arthritis with noncompensable limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for left knee with anterior cruciate ligament (ACL) deficiency with Pellegrini-Stieda calcification have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

2.  From October 2, 2007, the criteria for a separate 10 percent rating for limitation of motion due to left knee arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

In this case, the RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letter dated September 2007.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the VA obtained service treatment records, post-service treatment records, and VA examination reports.

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and relevant testimony concerning the symptomatology, treatment, and functional impairment related to his knee disability was obtained.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board also notes that the actions requested in the April 2010 remand have been undertaken.  The Veteran was afforded a VA examination that assessed the current severity of his left knee disability and took into account the considerations noted in the remand instructions, and he and his representative were subsequently furnished with a Supplemental State of the Case.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473.

II.  Analysis

The Veteran's service-connected left knee with anterior cruciate ligament (ACL) deficiency with Pellegrini-Stieda calcification is assigned a 10 percent disability rating under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent rating, moderate recurrent subluxation or lateral instability warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013).

Under Diagnostic Code 5010, traumatic arthritis, substantiated by X-ray findings, should be rated as degenerative arthritis, which is rated based on the limitation of motion under the appropriate diagnostic code for the specific joint involved, or in this case, Diagnostic Code 5260 for limitation of leg flexion or Diagnostic Code 5261 for limitation of leg extension.  Where there is X-ray evidence of arthritis and limitation of motion, but not to a compensable degree, a 10 percent rating is assigned. 38 C.F.R. § 4.71, Diagnostic Code 5003.  

Under Diagnostic Code 5260, limitation of flexion of the leg to 15 degrees warrants a 30 percent rating; limitation to 30 degrees warrants a 20 percent rating; limitation to 45 degrees warrants a 10 percent rating; and limitation to 60 degrees warrants a noncompensable, or 0 percent, rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, limitation of extension of the leg to 45 degrees warrants a 50 percent rating; limitation to 30 degrees warrants a 40 percent rating; limitation to 20 degrees warrants a 30 percent rating; limitation to 15 degrees warrants a 20 percent rating; limitation to 10 degrees warrants a 10 percent rating; and limitation to 5 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71a.

Normal range of motion for the knee is 0 degrees in extension and 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of 

extension) may be assigned for disability of the same joint.  VAOPGCPREC 
9-2004 (69 Fed. Reg. 59988 (2004)).

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

By way of history, service connection for left knee with anterior cruciate ligament (ACL) deficiency was established in an October 1990 rating decision.  The increased rating claim at issue here was submitted in April 2007.

In January 2007, the Veteran reported to a VA medical center to establish care for various health concerns.  He reported knee pain, but denied decreased range of motion in any of his joints.  The physician noted that the Veteran's left knee extended fully and was stable, without drawer sign.

The Veteran was afforded a VA knee examination in connection with his increased rating claim in October 2007, at which time he informed the examiner that he had daily pain of 5 or 6 out of 10.  He reported that his knee gave out approximately once a month and swelled twice a week, and that he had difficulty walking on steep surfaces.  Upon physical examination, the examiner noted flexion to 100 degrees, limited by seizing of the hamstring muscle, without increased pain at the end of the range of motion.  Extension was to 0 degrees, without increased pain at the end of the range of motion, but with slight crepitus on palpation.  The examiner also noted that the Veteran experienced pain throughout his range of motion.  Drawer and McMurray tests were negative.  Repetitive range of motion testing did not cause 
an in increase pain, or cause weakness, fatigue, lack of endurance, lack of coordination, or any further decrease in range of motion.  An x-ray study revealed arthritic changes in the left knee.

The Veteran's left knee was also briefly examined during a VA spine examination in March 2008.  That examiner noted that the Veteran had a meniscectomy when he was 15 years old.  Upon physical examination, the examiner reported full extension, and flexion to 130 degrees without pain.  He noted stable varus and valgus examinations, as well as stable Lachman and posterior drawer tests.  He indicated that the Veteran had no pain, decreased motion, weakness, incoordination, or fatigue with repetitive range of motion testing.  After reviewing x-ray findings, the examiner diagnosed the Veteran with postmeniscectomy arthritis, stage 4, of the left knee, without evidence of knee instability, secondary to ACL rupture.

During his February 2010 hearing, the Veteran testified that he had not received any type of treatment for his left knee since 2003 or 2004.  When asked to describe how the disability currently affected him, he stated that he could not stand up using his left knee, that he had difficulty walking up and down stairs, that he could not turn in certain positions or bend over, and that he could not walk for an extended period of time.  The Veteran indicated that he had constant pain of 5 or 6 out of 10, and that the pain would occasionally become severe if he walked half the length of a city block or more.  He stated that his knee had not given out since 2003 or 2004, but that he experienced a catching sensation and instability.  He denied any falls.  The Veteran reported elevating his leg and using heat therapy to treat the pain.

The Veteran was afforded a third VA examination in July 2010.  At that time he reported constant left knee pain of a severity of 7 out of 10.  The Veteran stated his pain increased if he stood for more than two minutes or walked more than 20 yards.  He reported weakness in his knee, but denied locking up, lack of endurance, and episodes of dislocation or subluxation.  He stated that he experienced some giving way and effusion.  Upon physical examination, the examiner reported no evidence of joint effusion, ligamentous instability, malalignment, heat, redness, drainage, or swelling.  She stated that the knee joint tracked normally with range of motion, but that there was crepitation.  She reported flexion to 120 degrees, limited by body habitus, and extension to 0 degrees.  She stated the Veteran reported pain throughout the range of motion, but that there was no additional limitation of motion with repetitive use.  Lachman and McMurray tests were negative.  An x-ray study revealed degenerative joint disease of the left knee.

Upon review of the record, the Board finds that an evaluation in excess of 10 percent under Diagnostic Code 5257 is not warranted at any time during the period under review.  However, the Board finds that, from October 2, 2007, rating instability and limitation of motion separately is appropriate, and will result in a higher combined evaluation for the left knee.

Although the Veteran reports experiencing instability in his left knee, objective instability has not been noted at any time during the period on appeal, and none of the VA examiners found objective evidence of instability on physical examination.  Therefore, a rating higher than 10 percent is not warranted under Diagnostic Code 5257.

Additionally, at no point during the time period under review has either left knee flexion or left knee extension been limited to a compensable degree.  Although the Veteran has reported pain and weakness, the medical evidence of record does not reflect any additional limitation of motion in response to repetitive motion that would support a compensable evaluation under Diagnostic Codes 5260 or 5261, even considering the Veteran's subjective complaints.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca, 8 Vet. App. 202 (1995).  

The Board further finds that a higher rating is not warranted under any other Diagnostic Code.  The evidence of record does not show that the Veteran has ankylosis, dislocated semilunar cartilage, nonunion or malunion of the tibia or fibula, or genu recurvatum.  Accordingly, ratings higher than 10 percent under Diagnostic Codes 5256, 5258, and 5262 are also not for application.

Turning to the possibility of assigning dual ratings for instability and arthritis with limitation of motion, prior to October 2, 2007, the findings regarding instability and range of motion do not jointly warrant a rating in excess of 10 percent.  In other words, during the period prior to October 2, 2007, arthritis and instability could not be rated separately, as the evidence of record demonstrates that the Veteran had full range of motion in his left knee, rendering Diagnostic Code 5003 inapplicable.  

However, from October 2, 2007, the Board finds that rating instability and limitation of motion separately will result in a higher combined evaluation for the left knee.  Specifically, the October 2, 2007 VA examination noted that flexion of the Veteran's left knee was limited to 100 degrees.  The March 2008 and July 2010 examinations similarly demonstrated some limitation of flexion of the left knee.  Accordingly, although the Veteran's instability remained, at most, slight, he presented with arthritis with some limitation of motion during the October 2, 2007 examination.  Therefore, a separate 10 percent rating can be assigned under Diagnostic Code 5003 from October 2, 2007, forward.

The Board notes that it has considered the Veteran's statements regarding the difficulty he experiences walking, climbing stairs, bending and turning, and supporting himself with his left knee, as well as his subjective symptoms, including pain, instability, weakness, and limited motion, when determining what disability ratings are appropriate.  However, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's lay allegations regarding the severity of his disability.  Accordingly, aside from the separate 10 percent rating assigned from October 2, 2007 for left knee arthritis, the preponderance of the evidence is against the claim for a higher or additional rating.

In summary, the Board finds that a rating in excess of 10 percent under Diagnostic Code 5257 is not warranted for the Veteran's left knee disability at any time during the period under review.  However, from October 2, 2007, the Board concludes that the Veteran's limitation of motion should be assigned a separate, 10 percent rating for left knee limitation of motion pursuant to Diagnostic Code 5003. 

The Board has also considered whether the Veteran's left knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria, with consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59, reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus,
his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine, but finds the preponderance of the evidence is against ratings higher than those assigned.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A disability rating in excess of 10 percent for left knee with anterior cruciate ligament (ACL) deficiency with Pellegrini-Stieda calcification is denied.

For the period from October 2, 2007, a separate 10 percent rating for left knee arthritis with limitation of motion is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


